Citation Nr: 1428073	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  08-23 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for osteoarthritis of the left knee, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1977, and from July 1979 to July 1997. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that continued an existing 10 percent rating for osteoarthritis of the left knee.  

A June 2011 rating decision awarded a temporary 100 percent evaluation from April 12, 2011 through May 31, 2011 for a period of convalescence following surgery pursuant to 38 C.F.R. § 4.30.  As this represents the maximum evaluation assignable, this period is not for consideration.

In March 2010, the Veteran testified at the RO before the undersigned.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's left knee disability is manifested by pain, limitation of motion, and functional loss, as well as a tender scar following surgery; however, the preponderance of the evidence shows that the disability is not productive of ankylosis, limitation of flexion to 15 degrees or limitation of extension to 10 degrees.


CONCLUSIONS OF LAW

1.  For the period on appeal, the criteria for a 20 percent rating, but no higher, for left knee osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code (DC) 5010-5260 (2013).

2.  From June 1, 2011, the criteria for a separate 10 percent rating for left knee surgical scar have been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in a May 2006 pre-adjudication letter which notified the Veteran of the information and evidence needed to substantiate her increased rating claim.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, post-service treatment records, and VA examination reports have been obtained.

Further, there has been substantial compliance with the Board's remand directives, as the RO sent the Veteran a June 2010 notice letter requesting she identify and send any outstanding relevant treatment records, provided a VA examination, and issued a supplemental statement of the case.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

Finally, the Veteran was afforded a hearing before a VLJ in March 2010, during which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and the Veteran testified as to her symptomatology and treatment history.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Byrant is necessary.

Analysis

The Veteran contends that her left knee disability is more severe than as contemplated by the currently-assigned 10 percent disability rating.


Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

Regarding limitation of motion, the Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2013).

The normal range of motion of the knee is from zero to 140 degrees. 38 C.F.R. § 4.71, Plate II (2013).

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004, 69 FR 59988 (2004).

Following a careful review of the record, the Board finds that a higher 20 percent rating is warranted for the Veteran's left knee disability, as an August 2008 VA treatment note shows left knee flexion limited to 30 degrees, with evidence of guarding, and observable fatigue on repetition.  Pursuant to Diagnostic Code 5260, a 20 percent rating is warranted for knee flexion limited 30 degrees.  

The Board further finds that the 20 percent rating applies throughout the period on appeal (excluding the convalescent period from April 12, 2011 through May 31, 2011).  The Board is cognizant that the August 2008 VA finding of flexion limited to 30 degrees is somewhat inconsistent with other findings of record, including VA examinations in September 2007 and May 2011, and VA and private treatment notes, which generally show flexion limited to no more than 80 degrees.  However, the Board finds that when considering the evidence of functional impairment due to the left knee disability, the evidence as a whole more nearly approximates impairment consistent with a 20 percent disability rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Veteran provided competent and credible testimony in March 2010 that, due to her left knee pain, she cannot kneel, bend down, or walk for long periods of time or lengths.  The record also shows that around November 2006, she began wearing an off-loader brace, and has undergone multiple rounds of injections for her knee pain.  Additionally, each VA examiner has noted some degree of impairment at work and/or in activities of daily living caused by the left knee.  Thus, the Board finds that, when considering the objective findings with the Veteran's subjective complaints including pain, giving way, and functional impairment, the Veteran's left knee more nearly approximates impairment consistent with a 20 percent disability rating.  Id.

However, a higher rating is not warranted.  The record does not show left knee flexion limited to 15 degrees or extension limited to 20 degrees at any point during the period on appeal, even considering her subjective complaints and functional impairment.  In this regard, during VA examinations in September 2007 and May 2011, flexion was limited to no worse than 80 degrees, and extension was limited to no worse than 5 degrees.  Similarly, private treatment records generally show full extension and flexion limited to no worse than 100 degrees, and VA treatment notes dated in September 2006 and August 2010 show flexion limited to no worse than 105 degrees, with full extension.  Thus, a higher rating is not warranted based on limitation of flexion or limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Codes 526 and 5261.  

Further, at no time during the appeal period has there been both left knee flexion and extension limited to a compensable degree, and absent evidence of limitation of extension to 10 degrees, a separate compensable rating is not warranted based on limitation of extension.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

Nor is a separate compensable rating warranted for instability or subluxation under Diagnostic Code 5257.  While the Veteran competently asserts that she suffers from some instability of the left knee, based on her occupation as a nurse, none has been objectively shown during VA examinations or during VA or private treatment.  On the contrary, no instability was found on VA examinations in September 2007 and May 2011.  Similarly, varus/valgus and anterior/posterior drawer testing was negative, and/or negative findings of instability were noted, during private 
treatment in November 2006, and VA treatment in August 2006 and September 2006.  Further, the Veteran denied episodes of dislocation during September 2007 and May 2011 VA examinations, and there is no other evidence of recurrent subluxation.  The Board finds that the objective findings throughout the record are more probative than the Veteran's assertions regarding the presence of instability.  Thus, a separate rating based on instability or subluxation pursuant to Diagnostic Code 5257 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  Moreover, in awarding the increased rating above, the Board considered all functional effects resulting from her left knee disability, to include her subjective complaints of giving way.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses is to be avoided)

Additionally, as the evidence does not show left knee ankylosis or malunion or nonunion of the tibia or fibula, Diagnostic Codes 5256 and 5262 are not for application. 

However, the Board does find that a separate compensable rating is warranted for a residual scar from the Veteran's April 2011 left knee surgery documented in the record.  In this regard, the May 2011 VA examiner observed a healed surgical scar in the medial aspect of the left knee and noted tenderness "around the surgical scar."  Under the rating criteria for skin disorders, a 10 percent rating is warranted for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).  A higher rating is not warranted as there is only one surgical scar associated with the surgery and it is linear.  A higher rating requires a nonlinear scar or three or more tender or unstable scars.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804 (2013).  As the Veteran was in receipt of a total rating for her knee disability when the scar arose, the effective date for the separate rating for the scar must be June 1, 2011, following the period of convalescence.  See 38 C.F.R. § 4.68 (the combined rating for disabilities of a single extremity will not exceed the rating assignable for amputation at the elective level).

In sum, resolving all reasonable doubt in the Veteran's favor, a 20 percent disability rating, and no more, is warranted for her left knee osteoarthritis during the course of the claim, and a separate 10 percent rating for the surgical scar is warranted from June 1, 2011.  

Other Considerations

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's impairment of the left knee -namely, pain, limited motion, and functional loss.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that her orthopedic impairment of the left knee renders her unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A 20 percent rating, but no higher, for left knee osteoarthritis is granted.

From June 1, 2011, a separate 10 percent rating for a left knee surgical scar is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


